~AO 154 (10/03) Substitution of Attorney
                    Case 1:19-cr-00177-NONE-SKO Document 71 Filed 07/20/20 Page 1 of 1
                                           UNITED STATES DISTRICT COURT
                           Eastern                              District of            California

        United States                                                         CONSENT ORDER GRANTING
                                              Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                             V.
        Joel Juarez                                                           CASE NUMBER:                1: 19-cr-00 177 - SKO
                                            Defendant (s),

         Notice is hereby given that, subject to approval by the court,                      Joel Juarez
                                                                                    -------------- substitutes
                                                                                                           (Party (s) Name)

________R_y_a_n_A_la_n_R_o_th______ , State Bar No.                                                        291844
                            (Name of New Attorney)
                                                                                                        - - - - - - as counsel of record in
place of             Vima Santos
                                                          (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows :
         Firm Name:                    Roth Legal, Professional Law Corporation
         Address:                      418 14th St, Modesto CA 95354
         Telephone:                    209-222-444 7               Facsimile 209-222-444 7
                                                                            ---------------
         E-Mail (Optional):             rroth@roth-legal.com

                                                                                       :.4.___,,.   ·           -,Naine)          =··>

                                                                                                \   11-¥ J .,,,,
                                                                                                               (Signature of Party (s))

I consent to being substituted.                                                            Virna L. Santos
Date:              6/25/20
                                                                                                          (Signature of Former Attorney (s))

I consent to the above substitution.
Date:             6/24/2020
                                                                                                    ~ w Attomey)


The substitution of attorney is hereby approved and so ORDERED.


Date:               July 20, 2020
                                                                                                                       Judge


[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
